Jordan, Presiding Judge.
This is a personal injury action in which the plaintiff sought recovery for past, present, and future pain and suffering, and permanent disability. The défendants being in default, the case was tried on the issue of quantum. The sole question before this court is whether the trial court erred in admitting testimony explaining “personality changes” as observed by a witness, after a comment by counsel to the court that “there is nothing in the petition about that.” The plaintiff had already testified as to “irritability and sleeplessness” and the witness testified she had noticed a change in the- plaintiff, that she once had a great deal of patience in handling her children but “that her patience is shorter, her temper is short with them,” and as to conditions indicating a loss of sleep. Held:
Assuming that the comment of counsel did constitute an objection, the evidence of a loss of patience, a short temper, and loss of sleep was properly admitted as evidence of mental anguish and shows the “general irritability and sleeplessness” which the plaintiff testified she had experienced. The petition allegecl that petitioner “suffered, still suffers, and will continue to suffer great excruciating pain for as long as she lives.” Therefore, the contention that the pleadings were insufficient to allow evidence of mental pain and suffering as an element of damages, is without merit. See Nashville, Chattanooga &c. R. Co. v. Miller, 120 Ga. 453 (6) (47 SE 959, 67 LRA 87, 1 AC 210); Wrightsville & Tennille R. Co. v. Tompkins, 9 Ga. App. 154 (2) (70 SE 955); Ga. Power Co. v. Braswell, 48 Ga. App. 654, 660 (173 SE 763); Atlanta & West Point R. Co. v. Underwood, 218 Ga. 193 (3) (126 SE2d 785).

Judgment affirmed.


Deen and Quillian, JJ., concur.